COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-047-CV





IN RE WIRT M. NORRIS, JR.	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered Relator's February 10, 2004 Petition For Writ Of Mandamus, Real Parties In Interest’s March 1, 2004 Response To Petition For Writ Of Mandamus, Relator’s March 8, 2004 Reply To Response To Petition For Writ Of Mandamus, Real Parties In Interest’s June 17, 2004 Supplemental Mandamus Response To Petition For Writ Of Mandamus Advising The Court Of Recent Activity In The Trial Court, and Real Parties In Interest’s July 2, 2004 Second Supplemental Response To Petition For Writ Of Mandamus Advising The Court Of Recent Activity In The Trial Court, and is of the opinion that relator’s petition for writ of mandamus should be denied as moot.  

Accordingly, relator's petition for writ of mandamus is DENIED AS MOOT.

See
 
Tex. R. App. P.
 52.8(a).

Relator shall pay all costs of this original proceeding, for which let execution issue.



SUE WALKER

JUSTICE





PANEL B:	WALKER, LIVINGSTON and DAUPHINOT, JJ.



DELIVERED: July 6, 2004

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.